--------------------------------------------------------------------------------

Exhibit 10.4

 

 

 

 

 

 

 

 

 

 

SUPPLY AND COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

GUANGZHOU INTER-PACIFIC ARTS CORP.
AND

VIASPACE GREEN ENERGY, INC.

 

 

 

 

 

 

September 30, 2012

 

 

 

 

 



Page 1

 

 

SUPPLY, LICENSE AND COMMERCIALIZATION

AGREEMENT BY AND BETWEEN

GUANGZHOU INTER-PACIFIC ARTS CORP.
AND

VIASPACE GREEN ENERGY, INC.

 

THIS SUPPLY, LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into as of the 30th day of September 2012 (the “Effective Date”) by and
between Guangzhou Inter-Pacific Arts Corp., a company formed under the laws of
the People’s Republic of China, with offices located in the Guangdong province
(“IPA China”) and VIASPACE Green Energy, Inc., a British Virgin Islands company
(“VGE”). IPA China and VGE are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.” Except as otherwise defined within
the text, capitalized terms and phrases shall have the meaning ascribed thereto
in Article 1 of this Agreement.

 

RECITALS:

 

IPA China controls certain know-how and other rights related to Giant King
Grass. Through its stock ownership in IPA China through the Effective Date, VGE
has garnered considerable knowledge and experience in promoting and marketing
Giant King Grass. IPA China and VGE believe that a license and supply
arrangement regarding Giant King Grass would be desirable and beneficial to both
Parties. On and subject to the terms and conditions set forth herein, IPA China
and VGE therefore desire to provide for the supply and commercialization of
Giant King Grass as described herein.

 

NOW, THEREFORE, in consideration of the covenants and conditions set forth in
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby enter into this Agreement:

 

ARTICLE 1

DEFINITIONS

 

For the purpose of this Agreement, the following expressions shall have the
meanings ascribed thereto as follows, unless the context expressly requires
otherwise:

 

“Action” shall mean any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), assessment, arbitration, investigation, hearing, charge,
complaint, or other legal proceeding.

 

“Affiliate” shall mean any entity that controls, is controlled by, or is under
common control with a Party. Without limiting the generality of the foregoing, a
Person shall be regarded as in control of another Person if it, directly or
indirectly, owns, controls or otherwise possesses: (a) in excess of fifty
percent (50%) of the voting stock or other applicable ownership interest thereof
of the other Person or (b) the power to direct or cause the direction of the
management and policies of such other Person.

 

“Business Day” shall mean a day on which banking institutions in both Atlanta,
Georgia and Los Angeles, California are open for business.

 

“Commercial License” shall have the meaning ascribed thereto in Section 2.1(a)
of this Agreement.

 



Page 2

 

 

“Commercialization” or “Commercialize” shall mean to import, grow, sell, market
and distribute a product, plant or material.

 

“Competitive Product” shall have the meaning ascribed thereto in Section 2.2 of
this Agreement.

 

“Confidential Information” shall mean any and all technical, financial, business
and other information, including, without limitation, Trade Secrets, that is (a)
of tangible or intangible value to the Disclosing Party or of any Affiliate
thereof or any Business Contact of Disclosing Party or any such Affiliate, or
(b) otherwise clearly marked by such Party or Affiliate thereof as confidential
at the time of disclosure or, if disclosed orally or visually, is stated to be
confidential and is subsequently documented in writing or other tangible form
with such conspicuous designation that is delivered to the Receiving Party
within a reasonable period of time following any such disclosure, which
information shall be deemed to include, without limitation, financing structures
and proposals, proprietary technology, concepts, designs, ideas, inventions,
research, development, compounds, biological materials, patent applications,
know-how and other intellectual property rights; the work product; business
contacts and other customers and suppliers and agreements or understanding with
any of them; pricing information and strategy; business practices, procedures,
processes, methodologies, plans, techniques and strategies; standard operating
procedures; product specifications (including, without limitation, the genetic
or biologic composition or makeup thereof) and testing results, financial
information (such as tax returns, financial statements, accounting records,
audit letters, work papers, expert opinions); counsel and other advisory
opinions; and all other information relating thereto, along with this Agreement
and any term or condition hereof, and any and all such information of any Third
Party that is provided to us under restrictions on either disclosure or use (or
both). Notwithstanding the foregoing, Confidential Information shall not include
information that (a) is known to the Receiving Party at the time of the
disclosure, as evidenced by its written records; (b) is disclosed to the
Receiving Party by a Third Party lawfully in possession of such information and
not under an obligation of nondisclosure; (c) is or becomes patented, published
or otherwise part of the public domain through no fault of the Receiving Party;
(d) is developed by or for the Receiving Party independently of Confidential
Information disclosed hereunder as evidenced by Receiving Party’s written
records or other competent evidence; or (e) is required by law to be disclosed
by Receiving Party, provided that the Receiving Party gives the Disclosing Party
hereto prompt notice of such legal requirement such that such Disclosing Party
shall have the opportunity to apply for confidential treatment of such
Confidential Information. For purposes of this Agreement, the following
information shall be deemed to constitute the Confidential Information of IPA
China: any and all proprietary technology, concepts, designs, ideas, inventions,
research, development, compounds, biological materials, patent applications,
know-how and other intellectual property rights; work product; procedures,
processes, methodologies, plans, techniques and strategies; standard operating
procedures; product specifications (including, without limitation, the genetic
or biologic composition or makeup thereof) and testing results for, relating to
or arising out of the IPA China IP, including, without limitation, GKG and GKG
IP.

 

“Contract Year” shall mean a period consisting of twelve (12) consecutive
calendar months commencing on the Effective Date or anniversary thereof of each
year.

 

“Control” or “Controlled” shall mean, shall mean, with respect to any
intellectual property right or other intangible property, the ability of a Party
or its Affiliates to grant to any other Person a license or sublicense to use
such rights without violating the rights of any Third Party.

 

“Deliver” or “Delivery” shall mean delivery to VGE or a customer thereof of a
product described in a Purchase Order issued to IPA China pursuant to this
Agreement.

 



Page 3

 

 

“Designated Representatives” shall mean those officers, directors, employees and
agents of Receiving Party, who are provided Confidential Information and other
proprietary information on a “need to know” basis only and are directed and
required in writing by such Receiving Party to both maintain the disclosed
information in strict confidence and exclusively use such information solely in
connection with performing such Party’s obligations under this Agreement.

 

“Disclosing Party” shall mean that Party that is making a disclosure of its
Confidential Information or Trade Secrets (or both) to the Receiving Party.

 

“Dollar” and the symbol “$” mean lawful money of the United States of America.

 

“Final Product Transfer Price” or “FPTP” shall mean the actual cost of
Manufacturing, along with the fully allocated overhead associated therewith, for
Giant King Grass Delivered to VGE under this Agreement, which cost shall be
determined in accordance with GAAP and fixed for the first Contract Year and
then increased thereafter by 15% for each succeeding Contract Year or such
greater costs and expenses to the extent the same are substantiated to VGE. For
example, as of the Effective Date, the FPTP for 45,000 GKG nodes is $1,800.

 

“First Commercial Launch” shall mean the date on which occurs the first
commercial sale of the Product or Process in each country within the VGE
Territory.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis. Unless otherwise defined or stated, financial terms shall
be calculated by the accrual method under GAAP.

 

“GKG IP” shall mean the GKG Tradename and the customer list relating to Giant
King Grass and the contact information identified therein.

 

“GKG Tradename” shall mean the name “Giant King Grass,” “GKG” or any other
derivative thereof.

 

“Giant King Grass” or “GKG” shall mean the high yield, non-genetically modified,
natural hybrid grass that was received and licensed by VGE from IPA China under
the Parent License (as defined in Section 8.2).

 

“Improvements” shall mean any and all procedures, processes, developments,
modifications, derivatives, uses or other inventions or discoveries on or
relating to Giant King Grass.

 

“Intellectual Property Rights” or “IP” shall mean patents, patent applications,
trademarks, trademark applications, trademark registrations, tradenames, service
marks, copyright, copyright applications and registrations, Trade Secret and all
other such intellectual property rights.

 

“IPA China” shall mean Guangzhou Inter-Pacific Arts Corp., a Chinese
wholly-owned foreign enterprise registered in Guangdong province.

 

“Legal Fees” shall mean the fees and expenses (including attorneys’ fees) not to
exceed $40,000 incurred by Sung Chang or IPA China or any other Affiliate
thereof (as determined after the Effective Date) in connection with the
negotiation and preparation of this Agreement and all documents relating thereto
and the recapitalization of IPA China and any and all documents relating
thereto.

 



Page 4

 

 

“Manufacturing” or “Manufacture” shall mean activities directed to planting,
growing, harvesting, producing, manufacturing, processing, filling, finishing,
packaging, storage and quality assurance testing of a product, plant or
material, whether in bulk or finished goods or otherwise.

 

“Net Sales” means, for any period, the aggregate gross amounts invoiced for
sales of a Product or any Improvement thereon or Process relating thereto in the
VGE Territory (“Gross Sales”), less good faith estimates of the following
deductions to the extent specifically relating to sales and normal and customary
for a product of the nature of Giant King Grass and evidenced by independent
substantiation, which shall be adjusted to actual on a periodic basis (no less
frequently than annually):

 

(a) Credits or allowances actually granted for damaged Giant King Grass, returns
or rejections of Giant King Grass, chargebacks, price adjustments and billing
errors taken within 12 months of the initial sale to which they relate, each to
the extent consistent with a Party’s usual course of dealing for its products
other than Giant King Grass;

 

(b) Normal and customary trade, cash and quantity discounts, allowances and
credits, in amounts customary in the trade not to exceed Seven Percent (7%) of
the invoice amount actually paid or granted in respect of each such sale, each
to the extent consistent with a Party’s usual course of dealing for its products
other than Giant King Grass;

 

(c) Commissions;

 

(d) Sales taxes, VAT and other taxes applied to the sale of Giant King Grass to
the extent included in the gross amount invoiced; and

 

(e) An allowance for bad debt, which shall in no event be greater than an amount
reasonably approved by VGE’s independent auditors.

 

“Person” shall mean an individual, corporation, company, partnership,
organization or any similar entity.

 

“Pick Up Date” shall mean the date on which Delivery is made in accordance with
Article 5 of this Agreement.

 

“Process” shall mean any process relating to a Product that is developed, made
or manufactured from IPA China Confidential Information, which, as the case may
be, has not been made the subject of a public disclosure or that has not
otherwise become available to the public, except through the issuance of a
patent.

 

“Product” shall mean any material, plant, or product comprised, in whole or in
part, of Giant King Grass.

 

“Receiving Party” shall mean the Party that is in receipt of the Confidential
Information delivered to it by the Disclosing Party.

 

“Term” shall mean the term of this Agreement as defined in Section 10.1 hereof.

 

“Third Party” shall mean any Person other than a Party under this Agreement.

 



Page 5

 

 

“Trade Secrets” shall mean each respective Party’s know-how and other
proprietary information (including, but not limited to business information,
technical or non-technical data, financial data, financial plans, lists of
customers or suppliers) that: (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. To the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law. For purposes
of this Agreement, the following Confidential Information shall be deemed to
constitute the Trade Secrets of IPA China: any and all proprietary technology,
concepts, designs, ideas, inventions, research, development, compounds,
biological materials, patent applications, know-how and other intellectual
property rights; work product; procedures, processes, methodologies, plans,
techniques and strategies; standard operating procedures; product specifications
(including, without limitation, the genetic or biologic composition or makeup
thereof and parent plants) and testing results for, relating to or arising out
of the IPA China IP, including, without limitation, GKG and GKG IP.

 

“VGE Territory” shall mean the world.

 

ARTICLE 2

GRANT OF LICENSE

AND

APPOINTMENT OF DISTRIBUTOR

 

2.1 Commercialization License. Subject to the terms and conditions of this
Agreement, including, without limitation, the payment of the FPTP, royalties and
any and all other fees, costs and expenses described in and Section 8.2 of this
Agreement, IPA China hereby grants to VGE for the Term a nontransferable,
royalty-bearing exclusive license to Commercialize Giant King Grass within the
VGE Territory and to use the GKG IP and IPA China Tradename, including, without
limitation, to reproduce and publicly display the IPA China Tradename and GKG
Tradename solely in connection with its license to Commercialize Giant King
Grass and as otherwise provided in this Agreement, with rights of and to
sublicense without approval by IPA China (the “Commercial License”). VGE shall
use the IPA China Tradename and GKG IP only for the purposes set forth in this
Agreement and in compliance with applicable laws. VGE agrees that it will do
nothing inconsistent with IPA China’s ownership of the IPA China Tradename or
GKG IP, with its use thereof inuring to the benefit of and be on behalf of IPA
China as the licensor. VGE shall use the IPA China Tradename and GKG Tradename
in such manner that it creates a separate and distinct impression from any other
trademark, tradename or service mark and maintain at all times during the Term
the good name and reputation of IPA China and such tradenames.

 

2.2 IPA China’s Restrictive Covenants. Except as otherwise provided in this
Agreement, as of the Effective Date and for the Term, IPA China will refrain
from directly or indirectly, including, without limitation, through a third
party, (a) attempting to commercialize or commercialize Giant King Grass in the
VGE Territory, or (b) the Manufacture, Commercialization or research or
development of a grass similar or otherwise having competitive properties to
Giant King Grass (or attempting such actions) in the VGE Territory other than in
the People’s Republic of China and Taiwan; or (c) knowingly supplying GKG or
otherwise licensing GKG IP within the other than in the People’s Republic of
China and Taiwan for resale or use of GKG within other parts of the VGE
Territory.

 

ARTICLE 3

RESERVATION OF RIGHTS

 

Except as expressly granted under the Commercial License, IPA China reserves to
itself any and all rights to the Giant King Grass and the IPA China IP.

 



Page 6

 

 

ARTICLE 4

COMMERCIALIZATION

 

Reporting of Sales. VGE shall provide to IPA China detailed written reports
within thirty (30) days following the last day of each calendar quarter
(commencing with the first calendar quarter during a Contract Year in which the
First Commercial Sale is made of any Giant King Grass in the VGE Territory),
which reports shall account for unit volume, gross sales price and any and all
reductions or adjustments thereto, Net Sales and Giant King Grass inventories,
which records shall be maintained for the period described in Section 6.4(a) of
this Agreement.

 

ARTICLE 5

SUPPLY OF PRODUCTS

 

5.1 In General. VGE purchase orders for Giant King Grass seedlings will be
filled at the Final Product Transfer Price, plus any amounts described in
Section 6.8, below, with any all such amounts being paid by VGE to IPA China on
or before Delivery.

 

5.2 Growing Costs. IPA China will pay the ongoing expenses for Giant King Grass
currently growing in the Guangdong province, and VGE will pay the expenses for
any other test plots grown at VGE’s request and approved by IPA China.
Consistent with such efforts, upon reasonable prior notice, IPA China will allow
VGE, at VGE’s sole cost and expense, to visit the Giant King Grass location and
test plots controlled by IPA China or any Affiliate thereof in the Guangdong
province with current and potential customers upon reasonable prior notice, and
IPA China will be allowed to visit all such locations and growing locations
controlled by VGE or any Affiliate thereof or any customer distributor or such
other vendor of VGE or any such Affiliate.

 

5.3 Purchase Orders. VGE or its customers shall submit to IPA China purchase
orders for Giant King Grass (“Purchase Orders”) for purchase of the Product at
the FPTP at least sixty (60) days before Delivery, which date shall be set forth
in the Purchase Order. Each Purchase Order shall be in writing and shall specify
(a) the quantity of Giant King Grass to be delivered; (b) VGE’s required Pick Up
Date of such Giant King Grass, provided, however, that in no event shall the
Pick Up Date be sooner than sixty (60) days after the date of the Purchase
Order; and (c) the name, address and phone number of the person to receive the
notice of receipt.

 

5.4 Acceptance of Purchase Orders. Provided that VGE has complied with Sections
5.3 and 5.4, IPA China shall accept and use its commercially reasonable efforts
(subject to Section 12.1 of this Agreement; e.g., the failure of GKG to grow in
the winter months) to fulfill the Purchase Orders. In the event that IPA China
wishes to reject a Purchase Order due to a failure by VGE to comply with
Sections 5.3 or 5.4, it shall notify VGE of its decision to do so within ten
(10) Business Days after IPA China’s receipt of the Purchase Order with an
explanation of the reasons for the rejection.

 

5.5 Purchase Order Changes. If VGE requests changes to any Purchase Order prior
to the Pick Up Date of Giant King Grass, IPA China will attempt to accommodate
such changes within its reasonable distribution capabilities and efficiencies.
IPA China shall advise VGE of its fully burdened costs associated with making
any such change and VGE shall be deemed to have accepted the obligation to pay
IPA China for such costs if VGE directs IPA China in writing to proceed to make
the change after receiving notice of such costs.

 



Page 7

 

 

5.6 Standard Terms. It is understood that each Party may, for convenience, use
its own standard pre-printed forms of the Purchase Orders, acknowledgements,
acceptances or invoices in the performance of its obligations hereunder;
provided, however, that any terms, conditions or provisions in such pre-printed
forms which are inconsistent with or which modify or supplement this Agreement
shall be null and void.

 

5.7 Invoicing and Delivery of Giant King Grass. IPA China shall invoice VGE upon
or as soon as reasonably practicable following its receipt and acceptance of a
Purchase Order for the Delivery of Giant King Grass. Except as otherwise
provided in IPA China’s invoice, VGE shall pay the invoiced amount in no event
later than the Pick Up Date. Each order of Giant King Grass under a VGE Purchase
Order may be picked up by VGE after the Pick Up Date, but in no event prior to
the date on which VGE shall have paid in full the invoiced amount, with Delivery
being deemed accepted by VGE upon and coincident with the Pick Up Date. Delivery
shall be made EXW (Incoterms 2010) at the Guangdong airport location for VGE’s
designated common carrier in the Peoples Republic of China, with IPA China
having no responsibility to VGE for any losses, damages, costs or expenses for
or resulting from Delivery on or after the Pick Up Date or for failure to
Deliver or failure to timely Deliver Giant King Grass due to an event described
in Section 12.1 of this Agreement.

 

ARTICLE 6

PURCHASE PRICE, MILESTONE

AND

ROYALTY PAYMENTS

 

6.1 Final Giant King Grass Transfer Price. VGE shall pay to IPA China on or
before the Pick Up Date the per unit FPTP for the Giant King Grass Delivered by
IPA China in accordance with each respective or applicable Purchase Order as
provided in Article 5 above.

 

6.2 Royalty Payments. In consideration for the Commercial License, VGE shall pay
to IPA China the royalties on its Net Sales of Giant King Grass as set forth on
that Exhibit “A,” entitled “Royalty Payments.”

 

6.3 Royalty Reports; Payment Due Dates.

 

(a) In General. VGE shall maintain its customary form of records reasonably
required, which records shall (i) be complete, true and accurate in all material
respects, (ii) reflect the computation of the amounts due and owing to IPA
China, on a country-by-country basis, including, without limitation, the Royalty
Report below, (iii) be in sufficient detail so as to enable IPA China to confirm
compliance by VGE of its obligations under this Agreement and (iv) be maintained
for at least three (3) years after the end of each Contract Year during the
Term.

 

(b) Royalty Report. In addition to the reports to be provided to IPA China under
Section 4.3 of this Agreement, VGE shall provide IPA China a non-binding royalty
estimate within fifteen (15) days after close of each calendar quarter. VGE will
provide to IPA China, at the same time as each royalty payment is made, a
complete, true and accurate written report showing: (i) the gross sales made for
purposes of calculating Net Sales and the calculation of Net Sales determined
from such gross sales for and during the applicable calendar quarter period,
along with any and all reductions from such gross sales; (ii) the calculation of
the royalty due and payable for such reporting period; (iv) the First Commercial
Launch date(s) of the Product or Process in each country within the VGE
Territory; and (v) any other information reasonably requested by IPA China to
verify the accuracy of the royalty payments hereunder.

 



Page 8

 

 

(c) IPA China’s Right to Audit. VGE shall, not more than one time per Contract
Year, during normal business hours, permit auditors designated by IPA China, at
IPA China’s expense and upon thirty (30) days written notice, full rights of
inspection and audit of VGE’s books, records and operations, including, without
limitation, any and all of the manufacturing, sales and growing locations of VGE
and any customer, affiliate, distributor or other such vendor thereof.

 

(d) Handling of Underpayment. In the event that the audit contemplated in this
paragraph reveals any underpayment, VGE shall remit promptly, but in no event
later than thirty (30) days following the date on which any such audit results
are presented to VGE, to IPA China the amounts thereof, and if VGE fails to
remit payment within such 30 day period, IPA China shall be permitted to pursue
all legal and equitable remedies available to it pursuant to this Agreement as
well as all applicable laws. In the event that the underpayment is more than
five percent (5%) of the amount due for the period audited, VGE shall also remit
to IPA China the entire reasonable and documented cost of such audit.

 

6.4 Payment Terms. All payments to be made pursuant to this Agreement shall be
made by VGE to IPA China in United States Dollars. All late payments shall
accrue interest from the date owing until paid in full at a rate equal to the
lower of fifteen percent (15%) per annum or the highest rate permitted by
applicable law.

 

6.5 Foreign Exchange. With respect to Net Sales invoiced or expenses incurred in
United States Dollars, the Net Sales or expense amounts and the amounts due to
IPA China under this Agreement shall be expressed in United States Dollars. With
respect to Net Sales invoiced or expenses incurred in a currency other than
United States Dollars, the Net Sales or expense shall be expressed in the
currency in which such Net Sales were invoiced or such expense was incurred,
together with the United States Dollar equivalent, calculated using the average
of the spot rate on the first and last Business Days of the Calendar Quarter in
which the Net Sales were made or the expense was incurred. The 12:00 Noon Buying
Rates, as certified by the NY Federal Reserve Bank (currently and historical
rates can be found on their website at www.ny.frb.org), shall be used as the
source of spot rates.

 

6.6 Blocked Payments. In the event that, by reason of applicable laws or
regulations in any country, it becomes impossible or illegal for VGE or any
Affiliate or sublicensee thereof, to transfer, or have transferred on its
behalf, fees or other payments due to IPA China under this Agreement, VGE shall
promptly notify in writing IPA China of the conditions preventing such transfer
and such fees or other payments shall be deposited in local currency in the
relevant country to the credit of IPA China in a recognized banking institution
designated by IPA China or, if none is designated by IPA China within a period
of thirty (30) days, in a recognized banking institution selected by VGE or its
Affiliate or sublicensee, as the case may be, and identified in a written notice
delivered to IPA China.

 

6.7 Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, value-added tax or any other tax
assessment (other than that assessed against income), license, fee or other
charge lawfully assessed or charged on the Manufacture, sale or transportation
of Giant King Grass sold to VGE by IPA China pursuant to this Agreement
(“Taxes”) shall be the responsibility of VGE. Should VGE be obligated by law to
withhold any Taxes on payments made to IPA China for product invoiced under this
Agreement, the payment due hereunder shall be increased such that after the
withholding of the appropriate amount, IPA China receives the amount that would
have been paid but for the Taxes withheld. VGE shall pay all such Taxes in a
timely manner and promptly provide IPA China with a receipt evidencing such
payment. Should IPA China be obligated to pay such Taxes, and such Taxes were
not satisfied by way of withholding, VGE shall promptly reimburse IPA China for
such payment, in an amount such that after the payment of the Taxes, IPA China
has received the same amount that it would have received had such Taxes not been
payable. Such taxes shall be reflected on the invoices as provided in the
Article 5 of this Agreement.

 



Page 9

 

 

ARTICLE 7

[Reserved.]

 

ARTICLE 8

INTELLECTUAL PROPERTY

 

8.1 IPA China’s Ownership of Giant King Grass. As between the parties, IPA China
owns and shall retain all right, title and interest in and to Giant King Grass,
the IPA China Tradename and the GKG IP and any and all other intellectual
property relating thereto, whether in or outside of the VGE Territory, including
any and all modifications, improvements and other Results relating to Giant King
Grass, whether created, invented or otherwise developed by VGE or any Affiliate
thereof or any director, employee, contractor or agent of either VGE or any such
Affiliate thereof (the “IPA China IP”). All registrations, trademarks, domain
names and other Intellectual Property right relating to IPA China IP shall be
registered in the name of IPA China, and any IPA China IP in the name or
possession of VGE will immediately be assigned, transferred or returned to IPA
China as a condition to the Commercial License.

 

8.2 IPA China Intellectual Property. This Agreement, to include, without
limitation the Commercial License, is a sublicense and, as such, is subject to
and expressly limited by the terms and conditions of that certain license, which
itself is a sublicense, entered into by and between IPA China and its licensor
(the “Parent License”) and that certain license entered into by and between the
licensee under the Parent License and the original licensor (the “Grandparent
License”), and notwithstanding any provision of this Agreement to the contrary,
IPA China grants no right and makes no covenant to VGE that is broader than or
otherwise exceeds the scope of rights and covenants granted to IPA China under
either (or both of) the Parent License or Grandparent License, as the case may
be. To the knowledge of IPA China, no act or omission has occurred since the
30th day of July 2012 that would have a material adverse effect on the Parent
License. IPA China hereby agrees to use commercially reasonable efforts to
maintain the Parent License in accordance with its terms and condition.

 

8.3 Review of Use. IPA China shall have the right to review and approve in
advance VGE’s use of the IPA China Tradename and GKG Tradename, which approval
shall not be unreasonably withheld, delayed or conditioned. VGE shall make as
soon as reasonably practicable all changes to the usage of either the IPA China
Tradename or GKG Tradename on any documents and materials containing either such
tradename as reasonably requested by IPA China.

 

8.4 Inspection. IPA China shall have the right, at its expense, to inspect at
reasonable times, either itself or through its duly authorized representatives,
all or any portion of VGE’s books, records, properties and facilities, and
advertising and marketing documents. To the extent applicable, such inspection
shall be made in accordance with Section 6.4 (c). VGE agrees to cooperate fully
with any such inspection by IPA China and make VGE’s employees available to
answer IPA China’s questions as part of such inspection.

 



Page 10

 

 

8.5 IPA China Intellectual Property. VGE shall promptly notify IPA China of all
IPA China Intellectual Property of which it becomes aware. VGE hereby assigns
and shall assign to IPA China all of VGE’s right, title and interest in and to
the IPA China Intellectual Property. VGE shall provide IPA China with reasonable
assistance, at IPA China’s cost (except as set forth in this Section), to
obtain, perfect and enforce all rights, title and interest in the IPA China
Intellectual Property, including, without limitation, the execution of any
patent applications and assignment agreements as and to the extent IPA China
elects to obtain, perfect, prosecute or enforce any such applications and
assignments. In the event IPA China is unable to secure VGE’s signature on any
document hereunder, VGE designates and appoints IPA China and its duly
authorized representatives as its agents and attorneys-in-fact to act for and on
its behalf to execute such documents. Consistent with the forgoing, IPA China
will be responsible for, at IPA China’s sole election, cost and expense, the
filing and prosecution of any and all Intellectual Property Rights in the VGE
Territory with respect to Giant King Grass or any IPA China IP.

 

8.6 Notice, Enforcement and Defense of Intellectual Property Infringement. VGE
agrees to promptly notify IPA China of any conflicting use or any suspected act
of infringement, passing-off or unfair competition involving the IPA China
Intellectual Property by any Third Party, or any allegations that the sale or
use of the IPA China Intellectual Property within the VGE Territory infringe
upon the Intellectual Property Rights of any Third Party, of which VGE may
become aware. IPA China shall have the sole and exclusive right, at IPA China’s
sole discretion, to prosecute, maintain and enforce all IPA China IP and
prosecute or defend any and all infringement actions against any Person
infringing Giant King Grass or any Intellectual Property right relating to the
IPA China IP, including, without limitation, to engage in any and all court
proceedings necessary to protect its rights in the IPA China Intellectual
Property or to settle any disputes involving such unauthorized acts or such
allegations relating thereto, with IPA China retaining any and all recoveries;
provided that if IPA China fails to enforce the GKG IP, then VGE shall have, to
the extent permitted under applicable law, the right and power, at its sole cost
and expense to do so. Further, VGE agrees to fully cooperate with IPA China at
IPA China’s request (and at IPA China’s cost) to help terminate such activities
by Third Parties, but shall not, without the express written consent of IPA
China, engage in any court proceedings against, enter into any settlement
discussions with or in any other way attempt to terminate said activities by
Third Parties.

 

ARTICLE 9

CONFIDENTIALITY

 

9.1 Confidentiality. Except as and to the extent related to the discharge of its
duties and obligations under this Agreement, the Receiving Party agrees that all
Confidential Information disclosed by the Disclosing Party or any Affiliate
thereof to VGE hereunder shall be received and maintained by the VGE in strict
confidence, shall not be used for any purpose whatsoever, and shall not be
disclosed to any Third Party (including, without limitation in connection with
any publications, presentations or other disclosures) other than its Designated
Representatives for the Term of this Agreement and for a period of five (5)
years following the termination or expiration of this Agreement; except,
however, that in the case of Confidential Information that otherwise constitutes
a Trade Secret, the Disclosing Party hereby agrees that it shall in no event
disclose any such information to Third Parties other than its Designated
Representatives for the period during which any such information shall continue
to constitute a trade secret under applicable law.

 

9.2 Return of Confidential Information. The Receiving Party shall keep the
Confidential Information owned or in which rights are held by the Disclosing
Party or any Affiliate thereof in appropriately secure locations. Upon the
expiration or termination of this Agreement, any and all such Confidential
Information possessed in tangible form by the Receiving Party, shall, upon
written request, be immediately returned to the Disclosing Party (or destroyed
if so requested) and not retained by the Receiving Party.

 



Page 11

 

 

9.3 Ancillary Agreement. This Article 9 shall be construed as an agreement
ancillary to the other provisions of this Agreement, and the existence of any
claim or cause of action of one party against the other, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of this Article.

 

ARTICLE 10

TERM; TERMINATION

 

10.1 Term. Unless sooner terminated as otherwise provided in this Agreement, the
term of this Agreement shall commence on the Effective Date and shall continue
thereafter in full force and effect in perpetuity.

 

10.2 Grounds for Termination.

 

(a) Termination by Mutual Agreement. This agreement may be terminated by mutual
written agreement of the Parties.

 

(b) Termination For Cause. Either Party may terminate this Agreement for cause
if the other party materially breaches this Agreement, which breach is not cured
to the reasonable satisfaction of the non-breaching party within thirty (30)
days after written notice from the non-breaching Party specifying the material
breach; provided, however, that in the case of a breach of this Agreement on
account of any failure to pay timely by VGE, the period for cure of any such
breach shall be ten (10) days, with VGE having the right to cure any such
payment default not more than once during any twelve (12) consecutive calendar
monthly period. Consistent with the foregoing, IPA China shall have the right,
in its sole and absolute discretion, to cease Delivery of any Giant King Grass
until VGE has cured any such material breach for which it is given notice under
this Agreement; provided, however, that if and to the extent VGE shall have
fully paid for finished product that is the subject of an invoice, then IPA
China will nevertheless Deliver such product in accordance with Article 5.

 

(c) Termination for Insolvency. To the extent permitted by applicable laws,
either Party may terminate this Agreement upon written notice to the other Party
on or after the occurrence of any of the following events: (i) the appointment
of a trustee, receiver or custodian for all or substantially all of the property
of the other Party, which appointment is not dismissed within ninety (90) days,
(ii) the filing of a petition for relief in bankruptcy by the other Party on its
own behalf, or the filing of any such petition against the other Party if the
proceeding is not dismissed or withdrawn within ninety (90) days thereafter, or
(iii) insolvency, dissolution or liquidation of or an assignment for the benefit
of creditors by a Party.

 

(d) Termination of Parent or Grandparent License. If by virtue of any
termination of either the Parent License or Grandparent License, IPA China is
unable to otherwise perform its material obligations hereunder, this Agreement
may be terminated by either Party upon ten (10) days written notice.

 



Page 12

 

 

10.3 Consequences of Termination.

 

(a) Termination of Agreement. Upon any termination or other expiration of this
Agreement, among other things, the Commercial License shall terminate and VGE
shall forthwith terminate and cease its use of Giant King Grass and the IPA
China IP and any further Commercialization of Giant King Grass in the VGE
Territory. Immediately upon any such termination or expiration, all rights of
VGE to the IPA China IP, including, without limitation, the Giant King Grass and
GKG IP, along with any and all other Intellectual Property relating thereto,
shall terminate and revert to IPA China.

 

(b) Conversion To Nonexclusive License. In lieu of terminating this Agreement
under Section 10.2(b) above, IPA China may, in its sole discretion, elect to
convert this Agreement and the rights hereunder to a nonexclusive license for
the remainder of the applicable Initial Term or Renewal Term, in which event
such nonexclusive license shall be subordinate to the grant thereafter by IPA
China of any rights therein to a Third Party and the provisions of Section 2.3
of this Agreement shall upon and coincident therewith be and become thereafter
null and void as and to the extent otherwise applicable to IPA China or any
Affiliate thereof or any third party acting for and on behalf of IPA China or
any such Affiliate.

 

(c) Return of IPA China Property. Promptly upon, but in no event later than 15
consecutive calendar days thereafter, the expiration or earlier termination of
this Agreement, VGE, at VGE’s sole cost and expense, shall transfer, assign and
otherwise deliver unconditionally and irrevocably to IPA China all of the GKG
IP, including, without limitation, the GKG Tradename, and any and all books,
records, reports, files, documents and other information relating thereto, and
the IPA China IP and any and all other IPA China property relating to Giant King
Grass and the Commercialization thereof. VGE acknowledges and agrees that all
rights, title and interest in and to the foregoing shall remain exclusively with
IPA China following termination of this Agreement.

 

(d) Reports. VGE shall render an accounting to IPA China of any royalties and
other payments that may be due to IPA China under the terms of this Agreement.

 

(e) Sublicenses of Licensed Technology. Upon the expiration or earlier
termination of this Agreement, any and all sublicenses, if any, granted under
this Agreement shall terminate except as and to the extent expressly permitted
otherwise thereunder.

 

10.4 Survival. The following Articles and Sections of this Agreement shall
survive termination or expiration of this Agreement: Sections 4.3 and Articles
3, 5, 6, 8, 9, 10, 11 and 12 and any other provision which by its nature would
continue past such expiration or termination.

 

ARTICLE 11

REPRESENTATIONS AND WARRANTIES;

INDEMNIFICATION; LIMITATION ON LIABILITY

 

11.1 Compliance with Laws. VGE shall comply in all material respects with all
laws, regulations and standards applicable to the Commercialization of Giant
King Grass, including, without limitation, the handling, storage, marketing,
distribution and sale thereof, in the VGE Territory. IPA China shall comply in
all material respects with all applicable laws regulating the Manufacture GKG
under this Agreement. IPA China shall not, and it shall cause its Affiliates and
sublicensee, if any, to not, do anything that would materially adversely affect
the reputation of Giant King Grass within the IPA China Territory.

 



Page 13

 

 

11.2 IPA China Representations and Warranties. As of the Effective Date, IPA
China makes the following representations and warranties to VGE:

 

(a) Status. IPA China is a corporation duly organized and validly existing under
the laws of the British Virgin Islands. No action has been taken by the
directors, officers or stockholders of IPA China to dissolve IPA China. IPA
China has the corporate power and authority to enter into this Agreement and to
perform all its obligations hereunder.

 

(b) All Necessary Proceedings. IPA China has taken all necessary corporate
actions and proceedings to enable it to enter into this Agreement.

 

(c) No Violation. Subject to Section 8.2 of this Agreement, the execution,
delivery and performance of this Agreement by IPA China: (i) does not and will
not violate or conflict with, in any material respect, any applicable law or any
provision of its certificate of incorporation or bylaws; and (ii) does not and
will not, in any material respect, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default under, any
agreement or obligation between it and any Third Party.

 

11.3 VGE Representations and Warranties. As of the Effective Date, VGE makes the
following representations and warranties to IPA China:

 

(a) Status. VGE is a corporation duly organized and validly existing under the
laws of the State of Nevada. No action has been taken by the directors, officers
or shareholders of VGE to dissolve VGE. VGE has the corporate power to enter
into this Agreement and to perform all its obligations hereunder.

 

(b) All Necessary Proceedings. VGE has taken all necessary corporate actions and
proceedings to enable it to enter into this Agreement.

 

(c) No Violation. The execution, delivery and performance of this Agreement by
VGE: (i) does not and will not violate or conflict with, in any material
respect, applicable law, or any provision of its articles of incorporation or
by-laws; and (ii) does not and will not, with or without the passage of time or
the giving of notice, result in the breach of, or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon any of Giant King
Grass or its property or assets pursuant to any agreement or obligation between
it and any Third Party.

 

(d) Compliance. VGE has and shall continue to comply with all applicable laws
relating to Commercialization, including, without limitation, to the handling,
storage, distribution and sale, of Giant King Grass in the VGE Territory. VGE
shall not, and it shall cause its Affiliates and sublicensee, if any, to not, do
anything that would materially adversely affect the reputation and goodwill of
IPA China or of IPA China’s Affiliates or materially adversely affect the
reputation of Giant King Grass or the IPA China Tradename.

 

11.4 Indemnification by VGE. VGE shall indemnify and hold harmless IPA China and
each of its Affiliates and each director, officer, employee, agent, successor
and assign of IPA China and each such Affiliate (collectively, the “IPA China
Indemnified Parties”), from, against and in respect of any and all Actions and
any liabilities, losses, costs (including costs of investigation, defense and
enforcement of this Agreement), damages, fines, penalties, expenses or amounts
paid in settlement (in each case, including reasonably and actually incurred
attorneys' and experts fees and expenses) of any such Actions asserted by a
Third Party against any of the IPA China Indemnified Parties as a result of,
arising out of or relating to, directly or indirectly, any one or all of the
following: (i) Giant King Grass, including, without limitation, the
manufacturing, supply, marketing, sale, distribution or other Commercialization
of any Product, Improvement or Process thereof; (ii) any breach of, or
inaccuracy in, any representation or warranty made by VGE under this Agreement;
or (iii) any breach or violation of any covenant or agreement by VGE or other
VGE Indemnified Party (including under this Section) under or pursuant to this
Agreement.

 



Page 14

 

 

11.5 Indemnification by IPA China. IPA China shall indemnify and hold harmless
VGE and each of its Affiliates and each director, officer, employee, agent,
successor and assign thereof (collectively, the “VGE Indemnified Parties”),
from, against and in respect of any and all Actions and any liabilities, losses,
costs (including costs of investigation, defense and enforcement of this
Agreement), damages, fines, penalties, expenses or amounts paid in settlement
(in each case, including reasonably and actually incurred attorneys' and experts
fees and expenses) of any such Actions asserted by a Third Party against any of
the VGE Indemnified Parties as a result of, arising out of or relating to,
directly or indirectly, any one or all of the following: (i) any breach of, or
inaccuracy in, any representation or warranty made by IPA China in this
Agreement; or (ii) any material breach or violation of any covenant or agreement
of IPA China or other IPA China Indemnified Party (including under this Section)
under or pursuant to this Agreement.

 

11.6 Indemnification Claims.

 

(a) A person entitled to indemnification under this Section (an “Indemnified
Party”) shall give prompt written notification to the person from whom
indemnification is sought (the “Indemnifying Party”) of the commencement of any
action, suit or proceeding relating to a Third Party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a Third Party claim as
provided in this Section shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice).

 

(b) Within thirty (30) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim. If the
Indemnifying Party does not assume control of such defense, the Indemnified
Party shall control such defense.

 

(c) The Party not controlling such defense may participate therein at its own
expense; provided, however, that if the Indemnifying Party assumes control of
such defense and the Indemnified Party reasonably concludes, based on advice
from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such action, suit, proceeding or claim,
the Indemnifying Party shall be responsible for the reasonable fees and expenses
of counsel to the Indemnified Party solely in connection therewith; provided,
further, that in no event shall the Indemnifying Party be responsible for the
fees and expenses of more than one counsel in any one jurisdiction for all
Indemnified Parties.

 

(d) The Party controlling such defense shall keep the other Party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto.

 

(e) The Indemnified Party shall not agree to any settlement of such action,
suit, proceeding or claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, delayed, denied or
conditioned. The Indemnifying Party shall not agree to any settlement of such
action, suit, proceeding or claim or consent to any judgment in respect thereof
that does not include a complete and unconditional release of the Indemnified
Party from all liability with respect thereto or that imposes any liability or
obligation on the Indemnified Party without the prior written consent of the
Indemnified Party.

 



Page 15

 

 

11.7 Insurance. Each Party shall, at its sole cost and expense, obtain and keep
in force for the duration of this Agreement general liability insurance. Upon
written request, each Party shall furnish to the other Party a certificate of
insurance signed by an authorized representative of such Party’s insurance
underwriter evidencing the insurance coverage required by this Agreement and
providing, to the extent feasible, for at least thirty (30) days’ prior written
notice to the other Party of any cancellation, termination, material change or
reduction of such insurance coverage.

 

11.8 Disclaimers. EXCEPT AS EXPRESSLY WARRANTED IN THIS AGREEMENT, INCLUDING
THIS ARTICLE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE PRODUCTSS, EXPRESS OR IMPLIED, IN ANY MANNER AND EITHER IN FACT OR BY
OPERATION OF LAW, AND SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY
WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, COURSE OF DEALING, COURSE OF PERFORMANCE,
USAGE OF TRADE OR NONINFRINGEMENT. Without limiting the foregoing, both Parties
acknowledge that they have not and are not relying upon any implied warranty of
any kind or upon any representation or warranty except as expressly warranted in
this Agreement.

 

11.9 Limitation on Liability. EXCEPT TO THE EXTENT ARISING OUT OF ANY (a)
VIOLATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS, (b) CRIMINAL
VIOLATION OF APPLICABLE LAWS, (c) GROSS NEGLIGENCE, FRAUD OR INTENTIONAL OR
WILFUL MISCONDUCT (d) OR DISCLOSURE OF CONFIDENTIAL INFORMATION IN BREACH OF
THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR EXEMPLARY,
INCIDENTAL, INDIRECT, PUNITIVE, CONSEQUENTIAL OR SPECIAL DAMAGES OF ANY TYPE OR
AMOUNT (INCLUDING, WITHOUT LIMITATION, LOST PROFITS) ARISING OUT OF ITS BREACH
OF ANY PROVISION IN THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, THE
PERFORMANCE OR FAILURE TO PERFORM HEREUNDER), EVEN IF SUCH DAMAGES WERE
FORESEEABLE AND WHETHER SUCH DAMAGES ARISE IN TORT, IN CONTRACT OR OTHERWISE.
IPA CHINA’S AGGREGATE LIABILITY TO VGE ARISING FROM THIS AGREEMENT, WHETHER IN
CONTRACT OR TORT, WILL NOT EXCEED THE AMOUNTS PAID BY VGE FOR THE PURCHASE OF
PRODUCTS THAT IT IS UNABLE TO SELL WITHIN THE TERRITORY.

 

ARTICLE 12

MISCELLANEOUS

 

12.1 Force Majeure. Other than the performance obligations under Articles 6 and
9 and Section 12.14 of this Agreement, any delay in the performance of any of
the duties or obligations of either Party shall not be considered a breach of
this Agreement and the time required for performance shall be extended for a
period equal to the period of such delay, provided that such delay has been
caused by or is the result of any (a) acts of a public enemy, insurrections,
riots, embargoes, failures or delays by vendors, labor disputes, including
strikes, lockouts, job actions, boycotts, fires, explosions, floods, shortages
of material or energy so long as all such acts are without the fault or
negligence of and beyond the reasonable control of the Party claiming such
excuse from performance or (b) acts of God. The Party claiming any such excuse
shall give prompt notice to the other Party of such cause, and shall promptly
take whatever reasonable steps are necessary to relieve the effect of such
cause.

 



Page 16

 

 

12.2 Notices. All notices hereunder shall be delivered as follows: (a) by
facsimile and confirmed by first class mail (postage prepaid); (b) by registered
or certified mail (postage prepaid); or (c) by overnight courier service, to the
following addresses of the respective Parties:

 

 

If to VGE, to:

 

VIASPACE Green Energy, Inc.

Mr. Sung Chang

131 Bells Ferry Lane

Marietta, Georgia 30066

ATTN: President

If to IPA China, to:

 

Guangzhou Inter-Pacific Arts

Mr. Sung Chang

San Sheng Rd.

DaLi Village, Tai He Town

Guangzhou, China 510540

ATTN: President



Notices shall be effective upon receipt if delivered personally or by facsimile
and confirmed by first class mail, on the third Business Day following the date
of registered or certified mailing or on the first Business Day following the
date of delivery to the overnight courier. A Party may change its address listed
above by written notice to the other Party.

 

12.3 Governing Law. The laws of the State of Georgia, United States of America
shall govern this Agreement; except, however, that with respect to any dispute
that may arise under this Agreement in connection with a Party’s Intellectual
Property Rights, including, without limitation, the enforceability of
restrictive covenants with respect thereto, such dispute shall to the extent it
may be otherwise governed by the laws of the various states, shall in such a
case be governed by the laws of the State of Georgia, disregarding such states’
conflict of law provisions. The Parties disclaim application of the United
Nations Convention on Contracts for the International Sale of Goods.

 

12.4 Alternative Dispute Resolution. Both Parties will attempt to settle any
claim arising out of this Agreement through good-faith negotiation. The
following process will be used to resolve disputes. The Parties will submit the
dispute in writing to a senior executive from each Party. If those attempts
fail, either Party may demand non-binding mediation, the cost of which will be
shared equally by the Parties, except that each Party will pay its own
attorney’s fees. Within thirty (30) days after written notice demanding
mediation, the Parties will in good faith choose a mutually acceptable mediator.
If the dispute cannot be resolved through mediation within ninety days, either
Party may submit the dispute to a court of competent jurisdiction. Use of any
dispute resolution procedure will not be construed under the doctrines of
laches, waiver, or estoppel to adversely affect the rights of either Party.
Either Party may resort to judicial proceedings for intellectual property
disputes or if interim relief is necessary to prevent serious and irreparable
injury.

 

12.5 Venue and Jurisdiction. The transactions contemplated in this Security
Agreement shall be governed as to validity, interpretation, construction,
effect, and in all other respects by the laws of the State of Georgia, without
regard to the conflicts of laws principals thereof. Each of the Parties
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Georgia located in the County of Cobb and the United States District Court in
and for the Northern District of Georgia for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated thereby. Each Party irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court, irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts, and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 



Page 17

 

 

12.6 Waiver of Jury Trial. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY
ISSUE BY JURY.

 

12.7 Claim for Attorneys Fees In the event any attorney is employed by any Party
to this Agreement with regard to any legal action, arbitration or other
proceeding brought by any Party to this Agreement for the enforcement of this
Agreement or because of an alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Agreement, then the prevailing
Party, whether at trial or upon appeal, and in addition to any other relief to
which the prevailing Party may be granted, shall be entitled to recover from the
losing Party all costs, expenses, and a reasonable sum for attorney fees
incurred by the prevailing Party in bringing or defending such action,
arbitration, or proceeding, and in enforcing any judgment granted therein, all
of which costs, expenses and attorneys fees shall be deemed to have accrued upon
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment. Any judgment or order entered in such matter shall
contain a specific provision providing for the recovery by the prevailing Party
of attorney fees, costs, and expenses incurred in enforcing such judgment. For
purposes of this Section, attorney fees shall include, without limitation, fees
incurred in the following: post-judgment motions; contempt proceedings;
garnishment, levy, and debtor and third Party examinations; discovery; and
bankruptcy litigation.

 

12.8 Assignment. Neither this Agreement nor any of the rights or obligations of
VGE may be assigned, encumbered, sublicensed or otherwise transferred by VGE,
without the prior written consent of IPA China, in its discretion; provided,
however, that VGE, without such consent, may assign this Agreement in connection
with the transfer or sale of substantially all of its business or assets to
which this Agreement pertains or in the event of its merger or consolidation
with another company, except, however, that in no event shall this Agreement to
assigned to any Person who is engaged in business activities involving any
Competitive Product. Any permitted assignee of VGE shall assume all obligations
of VGE under this Agreement. No assignment shall relieve VGE of responsibility
for the performance of any accrued obligation which VGE then has hereunder. Any
attempted assignment in violation of this provision is void. This Agreement may
be assigned by IPA China in its sole discretion without prior notice.

 

12.9 Successors. This Agreement and the provisions hereof shall inure to the
benefit of and be binding upon each Party and its successors and assigns.

 

12.10 Entire Agreement; Amendments. Unless the Parties otherwise agree in
writing, this Agreement and the attached Exhibits represent the Parties’ entire
understanding, and supersede all previous and contemporaneous agreements between
the Parties, with respect to the subject matter contained herein. Each attached
Exhibit is incorporated into this Agreement by reference. There are no promises,
terms or conditions, oral or written, expressed or implied, other than those
contained in this Agreement and/or the attached Exhibits. Except as expressly
provided in this Agreement, this Agreement and each Exhibit may be modified or
amended only by the Parties’ written agreement.

 

12.11 Exhibits. All Exhibits or descriptions referred to in this Agreement are
expressly incorporated herein by reference and set forth in full, whether or not
attached hereto.

 

12.12 Waiver; Severability. No delay or waiver (or single or partial exercise)
on the part of either Party on any one or more occasions in exercising any
right, power or privilege hereunder shall operate as a waiver thereof or of any
other right, power or privilege hereunder. Any such waiver shall be made in
writing. If any provision of this Agreement or any Exhibit is held to be invalid
or unenforceable to any extent, then: (a) such provision shall be interpreted,
construed or reformed to the extent reasonably required to render it valid,
enforceable and consistent with the Parties’ original intent underlying such
provision and (b) such invalidity or unenforceability shall not affect any other
provision of this Agreement or any other agreement between the Parties.

 



Page 18

 

 

12.13 Equitable Relief. Each party hereby acknowledges that its breach of this
Agreement would cause irreparable harm and significant injury to the other party
that may be difficult to ascertain and that a remedy at law would be inadequate.
Accordingly, each party shall have the right to seek and obtain injunctive
relief to enforce obligations under the Agreement in addition to any other
rights and remedies it may have, with the defending Party in such case waiving
the right it may otherwise have to requiring the posting of a bond; provided,
however, each party, shall have the right to immediately seek and obtain
injunctive relief without any written notice to the other party or if such
breach is of a nature that is not subject to cure or is otherwise based on any
violation of applicable law or a breach of any covenant pursuant to which a
Party agrees to refrain from any act under this Agreement, including, without
limitation, Article 2, 9 or Section 12.15 of this Agreement.

 

12.14 Independent Contractor. The Parties are independent contractors and
nothing contained in this Agreement shall be construed to place them in the
relationship of partners, principal and agent, employer/employee or joint
venturer. Neither Party shall have power or right to bind or obligate the other,
nor hold itself out as having such authority.

 

12.15 No Third Party Beneficiaries. This Agreement is not intended to confer
upon any person other than the Parties hereto any rights or remedies hereunder;
provided, however, that Sung Chang or his designee shall be a third party
beneficiary under this Agreement for purposes of the right and enforcement
thereof the to be paid timely by VGE the Legal Fees as set forth in Section 6.1
of this Agreement.

 

12.16 Restrictive Covenant. Neither Party (nor any of its Affiliates) shall,
except with the prior written consent of the other, during the Term and for a
period of two (2) years thereafter, solicit, employ or hire any employee then
employed by the other Party, or any employee that has been in the other Party’s
employ ninety (90) days prior to the date of expiration or termination of this
Agreement.

 

12.17 Construction; Headings. This Agreement and all attached Exhibits shall be
deemed to have been drafted by both Parties and shall not be construed against
either Party as the draftsperson hereof. All section titles or headings
contained in this Agreement and any Exhibit are for convenience only, shall not
be deemed a part hereof or thereof and shall not affect the meaning or
interpretation of this Agreement or any Exhibit. In this Agreement, the words
“including” and “includes” shall be deemed to be followed by the phrase “without
limitation.”

 

12.18 Counterparts. This Agreement and any amendment hereto, may be executed in
multiple counterparts, each of which shall be deemed an original Agreement, and
all of which shall constitute a single Agreement, by and among each of the
Parties hereto.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

VGE

 

VIASPACE Green Energy Inc.

By:__/s/ Samuel Chen______

Name: Samuel Chen

Title: Authorized Director

IPA China

 

Guangzhou Inter-Pacific Arts Corp.

By:__/s/ Sung Chang___

Name: Sung Chang

Title: President

 

 

 

Page 19

 



 

EXHIBIT “A”

 

ROYALTY PAYMENTS

 

 

Running Royalty:

 

VGE shall pay IPA China for and during the Term a royalty of one percent (1%) on
Net Sales (the “Running Royalty”) made in the VGE Territory. Payment of the
Running Royalty shall be due and owing thirty (30) days following the end of the
first calendar quarter during which such Net Sales are made and each calendar
quarter thereafter, with each such calendar quarter beginning on January 1st,
April 1st, July 1st and October 1st.

 

 



Page 20

 

